Citation Nr: 0430357	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, with spondolytic changes, as secondary to the 
service-connected disability of the left total knee 
replacement for degenerative joint disease.

2.  Entitlement to service connection for a right ankle 
deformity with degenerative changes, as secondary to the 
service-connected disability of the left total knee 
replacement for degenerative joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1946 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

During a June 2004 Travel board hearing, the appellant 
alluded to a right foot disorder secondary to his service-
connected left knee disability.  The appellant's assertion is 
referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant as 
to any further action required on his part.


REMAND

The appellant contends that he developed a low back disorder 
and a right ankle disorder, as a result of an altered gait 
due to his service-connected left knee disability.  The 
record indicates that the appellant has been service 
connected for a left knee disorder since August 1967.  The 
disorder was then evaluated as 10 percent disabling, and is 
now assigned a 30 percent rating.  

The appellant testified before the Board that VA doctors had 
told him his ankle and back disabilities could be from 
hobbling around, favoring his left knee.  The record contains 
an April 2001 treatment note from the Iowa City VA Medical 
Center, reflecting that the appellant's back and right ankle 
disabilities could be related to the service-connected left 
knee disorder, if alteration of gait was a long term problem, 
but that it would be difficult to make an association at that 
point.  

Although the appellant underwent a VA medical examination in 
March 2002, the examiner opined without explanation that it 
was "unlikely" that there was a relationship between the 
service-connected disorder and the appellant's back and right 
ankle disorders.  Generally, the Board may rely on a medical 
opinion where the expert has fairly considered the material 
evidence that appears to support the appellant's position.  
Wray v. Brown, 7 Vet. App. 260, 268 (1994).  The March 2002 
VA examination report does not account for the April 2001 VA 
treatment note or provide any rationale for the opinion, 
taking into account any alteration in gait, or lack thereof, 
substantiated by the record.  Under the circumstances, the 
Boards finds that further medical opinion is warranted.  

The appellent also testified before the Board that he had 
continued to receive pertinent treatment at the Iowa City and 
Danville VA Medical Centers, and expected to have an MRI of 
his back in July 2004 at the Iowa City facility.  The most 
recent VA treatment records from Danville and Iowa City date 
from early in 2003.  Subsequent reports of such evaluation 
and treatment might be relevant to the claim.  

Accordingly, this matter is remanded for the following:

1.  The RO should request copies of 
pertinent treatment records from the Iowa 
City VAMC since February 2003, including 
any MRI study in about July 2004, and the 
Danville VAMC since May 2003.  

2.  The RO should then afford the 
appellant a medical examination to 
ascertain whether the appellant's 
service-connected left knee disability 
caused or aggravated a lumbar spine 
disability and the right ankle disorder.  
The examiner in conjunction with the 
examination should review the appellant's 
claims folder, and a copy of this remand, 
and the examiner should acknowledge such 
review.  The examiner should be requested 
to respond to the following inquiries, 
taking into account the April 2001 VA 
notation regarding a possible cause 
relationship involving the service-
connected left knee, and state the 
medical and factual bases for the 
following opinions:

a.  Is it likely, unlikely, or at 
least as likely as not that 
degenerative disease or spondylosis 
of the appellant's lumbosacral spine 
is causally related to his service-
connected left knee disorder, or any 
incident thereof, including an 
altered gait.

b.  Is it likely, unlikely, or at 
least as likely as not that a right 
ankle disorder is causally related 
to his service-connected left knee 
disorder, or any incident thereof, 
including an altered gait.

Following such development, the RO should review and 
readjudicate the claims.  If any such action does not resolve 
the claims, the RO should issue the appellant and his 
representative a Supplemental Statement of the Case.  
Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant and his representative should also inform the RO of 
any other pertinent evidence for consideration in connection 
with the appeal.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




